Case: 12-11730      Date Filed: 10/29/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-11730
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 5:11-cr-00029-RS-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus


RICARDO MORENO,
a.k.a. Daniel Rodriguez-Rivas,

                                                              Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (October 29, 2012)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-11730    Date Filed: 10/29/2012   Page: 2 of 2

      Gwendolyn Spivey, appointed counsel for Ricardo Moreno in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Moreno’s conviction and

sentence are AFFIRMED.




                                         2